MEMORANDUM2
In August 1999, Defendant-Appellant Eric D. Zamudio (“Zamudio”) was stopped as he attempted to cross through the Tecate Point of Entry from Mexico to the United States. After a Customs Inspector noticed that Zamudio’s hands were shaking and that he avoided eye contact, the Customs Inspector ordered Zamudio out of the truck. Marijuana was found in pouches in the truck’s tires. Following trial, Zamudio was convicted of importing and possessing with the intent to distribute marijuana. Zamudio appeals his conviction on the ground that the district court abused its discretion in excluding testimony from a psychologist who would have testified regarding Zamudio’s bipolar and manic tendencies and thought disorders.
The psychologist’s proposed testimony was relevant both (1) to the jury’s evaluation of the credibility of Zamudio’s testimony that he thought he was taking the truck to get a smog check, and (2) to the jury’s evaluation of Zamudio’s seemingly irrational and suspicious behavior at the Point of Entry. United States v. Vallejo, 237 F.3d 1008, 1019-20 (9th Cir.2001). Given that the trial turned on whether Zamudio knowingly possessed the marijuana, the potential prejudicial impact of this testimony was outweighed by its probative value. Id. at 1021.
In light of the relevance of the psychologist’s proposed testimony to the most important issue in this case, we conclude that the district court’s error in excluding the psychologists testimony was not harmless.
REVERSED and REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.